Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 04/19/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 05/14/2021, 06/18/2021, 10/27/2021 and 01/06/2022  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 04/19/2021 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.
 
	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,984020, and over claims 1-12 of Patent No. 10,552393.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,984,020 and 10,552,393 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17234479. (See table below). 
		
Instant Application claim 1
Patent No. 10,984020 claim 1
A system for supporting large queries in a multidimensional database environment, comprising: a computer, including a processor; and a multidimensional database environment executing on the processor, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database including a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values, wherein the multidimensional database is configured to process a query using the kernel- based data structure to maintain references to cells of the multidimensional database, wherein each key value in the array of key values is a reference to a cell of the multidimensional database, and wherein the kernel-based data structure provides a transformation for key values to fully- specified references to cells of the multidimensional database.

 A system for supporting large queries in a multidimensional database environment, comprising: a computer, including a processor; a multidimensional database environment executing on the processor, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database including a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values; wherein the multidimensional database is configured to process a query using the kernel-based data structure to maintain references to cells of the multidimensional database, wherein the query is processed in a bottom-up mode, including performing steps of: expanding the query; analyzing the expanded query to define one or more calculation units; determining a processing flow that includes and connects the one or more calculation units according to an order and data dependencies; and executing the flow, by executing each of the one or more calculation units to calculate dynamic data according to the determined processing flow, to determine a response to the query; wherein each key value in the array of key values is a reference to a cell of the multidimensional database; wherein the kernel-based data structure provides a transformation for key values to fully specified references to cells of the multidimensional database; wherein the multidimensional database operates according to a dynamic flow process that processes the query by a hybrid use of at least two or more of block storage option, aggregate storage option, or other data storage containers concurrently; and wherein the dynamic flow process expands an input data structure as calculation units, for subsequent processing as one of a block storage option or an aggregate storage option process.


Claims 1-3 of Patent No. 10984020 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
Claims 4-8 of Patent No. 10984020 satisfies all the elements of claims 8-13 of the instant application, and as such, anticipates the claims of instant application. 
Claims 9-12 of Patent No. 10984020 satisfies all the elements of claims 14-20 of the instant application, and as such, anticipates the claims of instant application. 
. 	
Instant Application claim 1
Patent No. 10552393 claim 1
A system for supporting large queries in a multidimensional database environment, comprising: a computer, including a processor; and a multidimensional database environment executing on the processor, including a multidimensional database for at least one of storage or analysis of data, the multidimensional database including a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values, wherein the multidimensional database is configured to process a query using the kernel- based data structure to maintain references to cells of the multidimensional database, wherein each key value in the array of key values is a reference to a cell of the multidimensional database, and wherein the kernel-based data structure provides a transformation for key values to fully- specified references to cells of the multidimensional database.

 A system for use of a dynamic flow in a multidimensional database environment, comprising: a computer, including a processor; a multidimensional database, for at least one of storage or analysis of data; a storage container that acts as an interface between a data source and the multidimensional database; and a data buffer of the multidimensional database environment comprising a plurality of buckets; wherein the system executes a dynamic flow process that operates to receive an input query for processing against the multidimensional database, expand the input query to determine calculated data, determine dependencies and an order of calculation by analyzing the expanded input query, divide the expanded input query into defined calculation units according to the determined order of calculation, build an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation, execute the executable flow, to determine a response to the input query, and populate a database cube based on the determined response to the input query.



Claims 1-4 of Patent No. 10,552,393 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
Claims 5-8 of Patent No. 10,552,393 satisfies all the elements of claims 8-13 of the instant application, and as such, anticipates the claims of instant application. 
Claims 9-12 of Patent No. 10,552,393 satisfies all the elements of claims 14-20 of the instant application, and as such, anticipates the claims of instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103(a) a being unpatentable over Harold et al. (US PGPUB 2006/0085742, hereinafter Harold), in view of Dickerman et al. (US PGPUB 2007/0061344, hereinafter Dickerman) and further in view of Stolte et al. (US Patent 9,081,830, hereinafter Stolte).
As per as claim 1, 
A system for supporting large queries in a multidimensional database environment, comprising: a computer, including a processor (Harold, e.g., [0015], [0095] and [claim 41], (computer system, processor) ; and 
 	a multidimensional database environment executing on the processor, including a multidimensional database Harold, e.g., [0014], [0089], “…a multidimensional database…”), for at least one of storage (Harold, e.g., [0010], [0089], (warehouse storage) or analysis of data (Harold, e.g., [0014], [0089], “…analysis data…”), the multidimensional database including a kernel-based data structure that manages pointers to data blocks, contains control information, and comprises an array of key values ; (Harold, e.g., [0009], [0011], [0056], [0067-0068] and [0076], [0100], “…Once this atomic data has been loaded into the MDDB…aggregate along the orthogonal dimensions and fill the MDDB array structures…stores in a state would be added together to fill the state level cells in the database…”), wherein the multidimensional database is configured to process a query using the kernel- based data structure to maintain references to cells of the multidimensional database (Harold, e.g., [0010-00115], [0067-0068], “…the MDDB serves as both the database layer and the application logic layer. In the database layer, the MDDB system is responsible for all data storage, access, and retrieval processes… The OLAP engine resides on the server side and a module is typically provided at a client-side to enable users to input queries and report requests to the OLAP engine. Current client-side modules are stand alone software modules that are loaded on client-side computer systems. One drawback of such systems is that a user must learn how to operate the client-side software module in order to initiate queries and generate reports…”), wherein each key value in the array of key values is a reference to a cell of the multidimensional database, and wherein the kernel-based data structure provides a transformation for key values to fully- specified references to cells of the multidimensional database (Harold, e.g., [0009-0011], [0023], [0054] and [0100], “…attribute/element/metric formats which apply to specific attributes, elements, and metrics of a report, and value formats which apply to specific values within an element of a report”) and further see (Harold, e.g., [0011],[0056],  [0063-00668], “…all cells in a report unless the cells are defined by one or more of the other font properties…”).
	Harold discloses a key value in array (Harold, e.g., [0009-0011], [0023], [0054] and [0100]), but to make records clearer regarding to the features of “key value and at least one reference to a cell of the multidimensional database” (although as stated above Harold functional teaches key value point to a cell of the multidimensional database).
	However, Dickerman, in an analogous art, discloses “key value is reference to a cell of the multidimensional database” (Dickerman, e.g., [0031], [0043]-0046], “…the user-friendly caption is the caption of the last member in the tuple. Evaluating this function causes the cell to display the caption, while the cell's MDX property is set to the unique MDX member name or MDX expression for the tuple. The Name parameter is a string containing the MDX member name of a member (or tuple) within the cube and corresponds to the member (or tuple) shown in the corresponding pivot table. The CubeMember function validates that the provided name exists within the cube and then returns the unique member name associated with this member as the MDX property along with that member's caption as the function's value. This argument may also represent a tuple. When the argument is a tuple, the user may specify an array of members using the spreadsheet's array syntax. The name argument may also be a reference to a cell that contains a member, or a cell that contains a string which evaluates to a unique MDX name, or a range of cells which will evaluate to a tuple…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of  Dickerman and Harold to identifying a particular cell or range of cells within a multi-dimensional array to archiving in improve to manage data structure in the database (Dickerman, e.g., [0004-0007]).
	To further clarify the language of “pointer to data blocks”.
	However, Stolte, in an analogous art, discloses “pointer to data blocks” (Stolte, e.g., figs. 14-16, associating with texts description, [col. 20, lines 16-45], “the cube definition 1400 includes several elements. These elements include (1) a "cube" element 1405 that represents the cube, (2) a "name" element 1410 that indicates the name of the cube, (3) a "dimensions" element 1420 that represents a set of dimensions associated with the cube, (4) a "key performance indicators" element 1440 that represents a set of key performance indicators associated with the cube…”) further see  [col. 6, lines 1-20], [col. 9-10, lines 43-14], “…receives the one or more queries from the query generator and retrieves cube data based on the queries…to expand or collapse the interactive presentation in order to display another dimension of the cube…dynamically retrieving any necessary cube data from the cube database…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Stolte, Dickerman and Harold to quickly retrieve cube data based on the queries to archiving in improve retrieve data quickly and presenting to user in time manner (Stolte, e.g., [col. 9-10, lines 43-24]). 


As per as claim 2, the combination of Stolte, Dickerman and Harold disclose:
The system of claim 1, wherein the multidimensional database operates according to a dynamic flow process that processes the query (Harold, e.g., [0014], [0017] and [0094], “…input query…”) and (Stolte, e.g., [col. 6, lines 1-20], [col. 9-10, lines 43-14], “…receives the one or more queries from the query generator 330 and retrieves cube data based on the queries…to expand or collapse the interactive presentation in order to display another dimension of the cube…dynamically retrieving any necessary cube data from the cube database…” and further see fig. 6, [col. 14, lines 60-67]) by a hybrid use of at least two or more of block storage option, aggregate storage option, or other data storage containers concurrently (Harold, e.g., fig., 5 associating with texts description, [0011], [0014-0016], [0089], “The hybrid OLAP ("HOLAP") solution is a mix of MOLAP and relational architectures that support inquiries against summary and transaction data in an integrated fashion. The HOLAP approach enables a user to perform multidimensional analysis on data in the MDDB. However, if the user reaches the bottom of the multidimensional hierarchy and requires more detailed data, the HOLAP engine generates an SQL statement to retrieve the detailed data from the source relational database management system ("RDBMS") and returns it to the end user… The OLAP engine resides on the server side and a module is typically provided at a client-side to enable users to input queries and report requests to the OLAP engine. Current client-side modules are stand alone software modules that are loaded on client-side computer systems. One drawback of such systems is that a user must learn how to operate the client-side software module in order to initiate queries and generate reports”) and [0072], [0077] and [0096] disclose dynamic process).


As per as claim 3, the combination of Stolte, Dickerman and Harold disclose:
The system of claim 2, wherein the dynamic flow process expands an input data structure as calculation units, for subsequent processing as one of a block storage option or an aggregate storage option process (Harold, e.g., fig., 5 associating with texts description, [0011], [0013], [0072], [0076-0077] and [0080], “…dynamically create aggregations or to calculate business metrics…).

As per as claim 4, the combination of Stolte, Dickerman and Harold disclose:
The system of claim 1, wherein the multidimensional database is configured to process the query with a bottom-up approach (Harold, e.g., [0014], [0017], [0071-0073], [0085] and [0094]).

As per as claim 5, the combination of Stolte, Dickerman and Harold disclose:
The system of claim 4, wherein the multidimensional database performs the steps of:
 	 expanding the query (Harold, e.g., [0014], [0017], [0071-0073], [0085] and [0094]); 
 	analyzing the expanded query to define one or more calculation units (Harold, e.g., [0008], [0011], [0013-0014], [0076] and [0080]) and further see  (Dickerman, e.g., [0028], [0040] and [0083]); 
 	determining a processing flow that includes and connects the one or more calculation units according to an order and data dependencies (Harold, e.g., [0008], [0011], [0013-0014], [0076] and [0080]) and further see (Dickerman, e.g., [0028], [0040] and [0083]); and 
executing the flow, by executing each of the one or more calculation units to calculate dynamic data according to the determined processing flow, to determine a response to the query (Harold, e.g., [0008], [0014], [0017], [0034] and [0051], “…a multidimensional result set is returned to the end user…”) and further see (Dickerman, e.g., [0038-0041]).

As per as claim 6, the combination of Stolte, Dickerman and Harold disclose:
The system of claim 1, wherein the key value is a long data type (Harold, e.g., [0011], [0014, [0056], [0063-0067], “…aggregate along the orthogonal dimensions and fill the MDDB array structures…” and “…determines the font style of all cells in a report unless the cells are defined by one or more of the other font properties. The top label font is the font for the top label area (column headers). The left label font is the font for the left label area (row headers). The value font is the font of the data value area…”).

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103(a) a being unpatentable over Harold et al. (US PGPUB 2006/0085742, hereinafter Harold), in view of Dickerman et al. (US PGPUB 2007/0061344, hereinafter Dickerman) and in view of Stolte et al. (US Patent 9,081,830, hereinafter Stolte). and further in view Gibbs (US PGPUB 2006/0106769, hereinafter Gibbs).
As per as claims 7, 13, and 20, the combination of Stolte, Dickerman and Harold do not explicitly disclose:
  (Previously presented)   The    system of claim 1, the method of claim 13, the non-transitory computer readable storage medium of claim 20, wherein the system is configured to process queries up to (264-1) cells in size.
 	However, Gibbs, in an analogous art, discloses “queries up to (264-1) cells in size” (Gibbs, e.g., [0061], “…query to create a b-bit binary value (e.g., a 64-bit number)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Gibbs, Stolte, Dickerman and Harold to provide a full search query and speeding up the process to archiving in retrieving data and presenting to the user faster (Gibbs, e.g., [0006]).

Claims 8-12 are  essentially the same as claims 1-6 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-6.

Claims 14-19 are essentially the same as claims 11-6 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather a system,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-6.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to provides support for large queries in a multidimensional database, herein each data value in a multidimensional database is stored in one cell of a cube and particular data value can be referenced by specifying its coordinates along dimensions of the cube.

a.	Bakalash et al. (US PGPUB 2002/0029207, hereafter Bakalash); “Data Aggregation Server For Managing a Multi-dimensional Database and Database Management System Having Data Aggregation Server Integrated Therein” discloses:  for aggregating data elements in a multi-dimensional database (MDDB) supported upon a computing platform and also to provide an improved method of and system for managing data elements within a MDDB during on-line analytical processing (OLAP) operations and as an integral part of a database management system. 
Bakalash also teaches expanding query [0023], [0055-0058], cells in MDDB, [0025].
Bakalash further teaches calculating in order to aggregate [0026-0027], [0073]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163